Citation Nr: 1034290	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-38 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for acid reflux as secondary 
to service-connected posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for hypertension as 
secondary to service-connected PTSD.

4. Entitlement to service connection for a heart disability as 
secondary to hypertension/PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 
1987 to July 1987 and from August 2004 to February 2006.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO).  The 
Veteran requested an informal RO conference hearing; he failed to 
appear for that hearing scheduled in March 2009.     

The issues of entitlement to service connection for low 
back disability and entitlement to service connection for 
acid reflux are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is 
required.  


FINDINGS OF FACT

1. The competent and probative evidence is against a finding that 
the Veteran's current hypertension is related to his service-
connected PTSD.

2. It is not shown that the Veteran has a current heart 
disability for which service connection may be granted.


CONCLUSIONS OF LAW

1. Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2009).

2. Service connection for a heart disability is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status, 2) existence of a 
disability, 3) a connection between the Veteran's service and the 
disability, 4) degree of disability, and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claims prior to their initial 
adjudication.  A September 2007 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  It also informed the Veteran of disability rating 
and effective date criteria.  He has had ample opportunity to 
respond/supplement the record and has not alleged that notice in 
this case was less than adequate.

The Veteran's pertinent service treatment records (STRs) are 
associated with the claims file and pertinent postservice 
treatment records have been secured.  The RO arranged for VA 
examinations in September 2008.  The examinations are adequate as 
they considered the evidence of record and the reported history 
of the Veteran, were based on an examination of the Veteran, 
noted all findings necessary for a proper determination in the 
matters, and explained the rationale for the opinions offered.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide 
an examination that is adequate for rating purposes).  The 
Veteran has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the Board 
will address the merits of the claims.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis 
requires (1) competent evidence (a medical diagnosis) of current 
chronic disability; (2) evidence of a service-connected 
disability; and (3) competent evidence that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Whether service connection is claimed on direct, presumptive, or 
any other basis, a necessary element for establishing such a 
claim is the existence of a current disability.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the 
statute requires the existence of a present disability for VA 
compensation purposes); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

	Hypertension

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to hypertension/high blood 
pressure. 

A July 2007 VA outpatient treatment record notes a diagnosis of 
essential hypertension.  

A July 2007 VA outpatient treatment record notes that the Veteran 
had hypertension and was started on Maxzide.  

A July 2007 VA outpatient treatment record notes that the Veteran 
was prescribed HCTZ 25/Triamterene daily for reducing blood 
pressure.  
      
A September 2007 private outpatient treatment record notes that 
on examination the Veteran had a blood pressure of 120/74 and no 
history of hypertension.

On September 2008 VA hypertension examination the examiner noted 
that the Veteran filed a claim for hypertension as secondary to 
PTSD.  He noted that hypertension was a common condition and that 
surveys showed that 30.1 percent of persons in the U.S. between 
40-59 had the condition.  He cited Cecil's Essentials of Medicine 
noting that 95 percent of cases of hypertension are primary in 
nature with secondary causes being uncommon.  He noted that there 
were only a few studies that showed an increase in hypertension 
due to PTSD and they displayed significant issues regarding 
methodology.  He added that the VA Normative Aging Study did not 
show any increase in blood pressure in patients with the highest 
scores for PTSD.  The examiner opined that the Veteran's 
hypertension was not due to the effects of PTSD and it was less 
likely than not that his hypertension was aggravated by his PTSD.  

The Veteran's theory of entitlement is that his hypertension is 
secondary to his service-connected PTSD.  The evidence of record 
establishes that the Veteran has a diagnosis of hypertension and 
is service-connected for PTSD.  What he must still show (through 
competent evidence) is a nexus between the current hypertension 
and the service-connected PTSD.  The opinion of the September 
2008 examiner was to the effect that the Veteran's hypertension 
was not due to the effects of PTSD and it was less likely than 
not that his hypertension was aggravated by his PTSD.  For 
rationale, he cited to a medical treatise and supporting medical 
studies, noting that hypertension is fairly common and that 95 
percent of cases are primary in nature.  It is also noteworthy 
that the Veteran's VA outpatient treatment records note that his 
hypertension was essential/primary.  The examiner is a medical 
professional, and competent to offer an opinion in the matter; 
hence, the opinion is probative evidence.  As it includes 
rationale and there is no competent evidence to the contrary, it 
is persuasive. 
   
While the Veteran is competent to provide lay evidence as to his 
observation of his disability symptoms (See Layno v. Brown, 6 
Vet. App. 465, 470 (1994); Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009)), he is not competent to establish by his own 
statements that his hypertension is etiologically related to his 
service-connected PTSD, as that is a medical question not capable 
of resolution through lay observation (requiring specialized 
medical knowledge/training), and he is a layperson, lacking the 
requisite expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

The preponderance of the evidence is also against service 
connection for hypertension on a direct basis, with no evidence 
showing hypertension or elevated blood pressure in service, no 
findings or diagnosis of hypertension until years post service, 
and no medical or other evidence directly causally linking 
hypertension to service.  38 C.F.R. § 3.303.  (The averred basis 
of the Veteran's claim was as secondary to service-connected 
PTSD.)  

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim on both direct and 
secondary bases.  38 C.F.R. §§ 3.303, 3.310.  Therefore, the 
benefit of the doubt rule does not apply; the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2006); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

      Heart
      
The Veteran also contends that he is entitled to service 
connection for a heart disability as secondary to his service-
connected PTSD.

A July 2007 VA outpatient treatment record notes that the 
Veteran's EKG revealed sinus Brady at 59 beats per minute, and 
voltage criteria for left ventricular hypertrophy.  

A STR dated in July 2007 (without explanation why this record is 
dated outside the range of the Veteran's dates of active service, 
which anomaly is not critical to the determination herein because 
of the Board's adjudicative determination of no heart disability, 
infra) notes that the Veteran's EKG indicated left ventricular 
hypertrophy with no other abnormalities and that further 
evaluation with an echocardiogram and/or cardiology evaluation 
with a primary care physician was recommended.  

A September 2007 private outpatient treatment record notes that 
on examination the Veteran had a Grade I-II/VI systolic murmur.  
The assessment was heart murmur and small patent foramen ovale.  
      
An August 2008 private outpatient treatment record notes the 
Veteran had a questionable patent foramen ovale.  Echocardiogram 
was interpreted as revealing a normal left atrial side and normal 
end diastolic dimensions and systolic functions of the left and 
right ventricles.  It was noted that the Veteran did not have 
mitral valve prolapsed but had patent foramen ovale.  

On September 2008 VA cardiovascular examination the examiner 
noted that the Veteran filed a claim for left ventricular 
hypertrophy as secondary to hypertension (in turn secondary to 
PTSD) and that a July 14, 2007 EKG was interpreted as meeting the 
voltage criteria for left ventricular hypertrophy.  He also noted 
that the Veteran's August 17, 2007 echocardiogram showed findings 
of a normal left ventricle, with incidental notation of a small 
patent foramen ovale of a congenital origin.  The examiner opined 
that the Veteran did not have left ventricular hypertrophy and 
that his patent foramen ovale was not related to his periods of 
active duty.      

The threshold matter that must be addressed here (as in any claim 
seeking service connection) is whether or not there is competent 
evidence that the Veteran actually has the disability for which 
service connection is sought (a heart condition/left ventricular 
hypertrophy).  In the absence of proof of such disability there 
is no valid claim for service connection.  Brammer, 3 Vet. App. 
at 225.   

On September 2008 VA cardiovascular examination the examiner 
noted that the Veteran's July 2007 EKG was interpreted as 
revealing that he had left ventricular hypertrophy.  However, he 
noted that an August 2007 echocardiogram showed a normal left 
ventricle.  Notably, the EKG is a less sensitive and accurate 
measure of left ventricular hypertrophy and is usually used as a 
screening tool, after which confirmation by echocardiogram is 
indicated.  See Electrocardiograph Diagnosis of Left Ventricular 
Hypertrophy: Comparison with Echocardiography, 
http://www.pps.org.pk/PJP/1-1-2/waqas.pdf (2005) (noting that EKG 
"criteria for LVH detection exhibit only limited accuracy 
(generally due to poor sensitivity)"). 

The examiner also noted that the echocardiogram showed a patent 
foramen ovale, which, as already noted, was found by the 
echocardiographer to be a congenital condition.  The examiner 
opined that the Veteran did not have left ventricular hypertrophy 
(as indicated by the more reliable echocardiogram) and that his 
patent foramen ovale was not related to his periods of active 
duty.  The examiner is a medical professional and competent to 
offer an opinion in the matter; hence, the opinion is probative 
evidence.  As there is no competent evidence to the contrary it 
is persuasive.  The Board notes that congenital or developmental 
defects are not diseases or injuries for which service connection 
may be granted within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  Hence, the identified patent foramen ovale 
may not be considered a disability for VA purposes.  Accordingly, 
the preponderance of the evidence is against a finding that the 
Veteran has a heart disability for which service connection may 
be established.   

Because the threshold requirement of current disability for 
establishing the claim of service connection for a heart 
disability is not met, the preponderance of the evidence is 
against the Veteran's claim.  38 C.F.R. § 3.303.  Therefore, the 
benefit of the doubt rule does not apply; the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.  


ORDER

Service connection for a low back disability is denied.

Service connection for hypertension is denied.  

Service connection for a heart disability is denied.  



REMAND

Regarding service connection for acid reflux, while the notice 
provisions of the VCAA appear to be satisfied, the Board finds 
that further development of the record is necessary to comply 
with VA's duty to assist the Veteran in the development of facts 
pertinent to the claim.  See 38 C.F.R. § 3.159.   

Governing regulation provides that an examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or disease 
in service; (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or disease 
in service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4). With respect to the listed factor C, the Court has 
stated that this element is a "low threshold" requirement.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

A July 2007 VA outpatient treatment record notes that the Veteran 
was prescribed Omeprazole 20 mg for reflux or stomach ulcers.  He 
alleges that he has acid reflux secondary to his service-
connected PTSD.  The Board finds that the low threshold of 
requirement (C) of McLendon - an indication that the disease or 
injury may be associated with the established event, injury, or 
disease in service -  is met, and a VA examination is therefore 
necessary.     

Regarding the Veteran's claim for service connection for a low 
back disability, the evidentiary record is recounted as follows:

A June 2005 STR sick slip notes that the Veteran 
injured his lower back.  He was sent to quarters for 
24 hours and placed on light duty for three days with 
no running, jumping, or sit-ups for one week.  

A June 2005 STR notes that the Veteran complained of 
low back pain for one and a half weeks prior.  He 
stated that the pain was secondary to falling down 
stairs.  There was no numbness or tingling, but pain 
radiated down the right leg. The Veteran was in mild 
distress and there was spinal tenderness to palpation.  
He was unable to stand up directly.  He returned two 
weeks later for low back pain follow-up and noted some 
improvement.  There was no numbness or weakness, but 
there was still tenderness to palpation of the 
paravertebral musculature of the lower lumbar spine.  
There was no spasm, edema, erythema, or deformity.  
The impression was musculoskeletal low back pain.  The 
Veteran was prescribed medication and continued on 
profile.  

A December 2005 STR notes that the Veteran had low 
back pain after slipping down the stairs at Camp 
Slayer and that he was seen by a Doctor for that pain.  
He noted low back pain was occasionally secondary to 
his "vest."   

An August 2006 VA outpatient treatment record notes a 
diagnosis of low back pain.  Another record notes that 
the Veteran fell and injured his back in Iraq, had 
been having problems since, saw a private 
chiropractor, and did not take any pain medication.   


A July 2007 Initial Medical Review questionnaire notes 
that the Veteran indicated he had medical problems 
related to the "low back."  On physicians review he 
was determined to be "fully fit."  On associated July 
2007 service medical examination the Veteran's spine 
was normal and it was noted that there were no 
musculoskeletal abnormalities.  The Veteran was noted 
to have numerous musculoskeletal complaints (including 
his back) but did not report taking any oral 
medications.  

An October 2007 VA outpatient treatment record notes 
that the Veteran presented with complaints of severe 
recurrent low back pain with a history of a fall in 
Iraq.  He had radiation of pain into the left lower 
extremity with associated numbness. 
 
A December 2007 VA lumbar spine MRI noted a clinical 
history of a fall in June 2005 with recurrent back 
pain and was interpreted as revealing mild broad-based 
disc bulges at L4-L5 and L5-S1 with suggestion of 
posterior annular tears.  

Upon a September 2008 VA back examination the examiner 
noted the Veteran's in-service back injury and that he 
was seen three more times for sporadic back pain and 
was diagnosed with musculoskeletal low back pain.  The 
Veteran reported receiving manipulations from a 
private chiropractor with some relief.  He reported 
taking no medications (except occasional Motrin) but 
having almost constant low back pain every day, of a 
pressure-type nature, averaging 3 to 4 in pain 
intensity on a scale of 1 to 10, rising to 7 to 8 with 
prolonged sitting.  Standing aggravated his back pain 
while lying down and walking did not.  The pain 
radiated to his left buttocks, but not his leg, and he 
wore a lumbosacral support with activity and sitting 
for long periods.  The examiner noted that a December 
2007 MRI of the lumbar spine showed mild broad-based 
disk bulges at L4-L5 and L5-S1 with possible annular 
tears.  The diagnosis was mild broad-based disc bulges 
at L4-L5 and L5-S1 and chronic low back pain.  The 
examiner opined that it would be purely speculative on 
his part to say that the Veteran's current mild broad-
based disk bulges at L4-L5 and L5-S1 were related to 
his musculoskeletal pain in the military after a fall 
down stairs.    

The Board notes that the September 2008 VA examiner failed to 
address whether the Veteran has other low back disability than 
broad-based disc bulges at L4-L5 and L5-S1 to account for the 
diagnosed chronic low back pain.  Specifically, mechanical low 
back pain was diagnosed in service, and since the Veteran has 
averred that he has had low back pain on a relatively continuous 
basis since a fall down stairs in service, with some ongoing 
treatment which may further support continuity of symptomatology, 
an unanswered medical question is presented whether the Veteran 
has persistent mechanical low back pain with continuity of that 
condition from service.  Service connection may be warranted 
based on that continuity of symptomatology.  38 C.F.R. 
§ 3.303(b).  Additionally, the presence of possible annular tears 
as noted upon MRI in December 2007 calls for an examiner to 
confirm whether those tears are present, and if so whether they 
were attributable to service including the fall in service, and 
whether they represented low back disability.  
**
Accordingly, the Board finds the September 2008 low back 
examination to be inadequate for the Board's adjudication, 
requiring an additional VA examination.  Merely positing 
additional questions to the September 2008 VA examination would 
appear unlikely to prove beneficial in this case, since that 
examiner admitted to an inability to answer even the single 
causal question he chose to answer "without resorting to 
speculation."

Accordingly, the case is REMANDED for the following:

1.  Contact the Veteran and ask him to inform 
of any additional treatments or examinations 
that are not reflected in the claims file 
pertaining to his claimed low back disability 
and acid reflux, as well as related to his 
PTSD or psychiatric disability generally 
(based on his claim for service connection 
for acid reflux as secondary to service-
connected PTSD).  With the Veteran's 
assistance, obtain any such identified 
records and associate them with the claims 
file.  In particular, ask for the Veteran's 
assistance in identifying or obtaining 
records of chiropractic treatment for his low 
back disability from service to the present, 
including as previously reported by the 
Veteran.  

2.  The RO/AMC should then arrange for a 
gastrointestinal examination of the Veteran 
to determine the likely etiology for his 
current acid reflux.  The examiner should 
review the Veteran's claims file in 
conjunction with the examination and, based 
on such review and examination of the 
Veteran, provide opinions responding to the 
following:

(a) What is the medical diagnosis for the 
Veteran's disability manifested by acid 
reflux, and is such disability persistent 
at the present time (including is it 
persistent but controlled by medication)?

(b) If the Veteran has a current acid 
reflux disorder (including one that is 
only intermittent or one that is 
controlled by medication), is it at least 
as likely as not (i.e., to at least a 50-
50 degree of probability) that the 
disorder developed in service or is 
otherwise causally related to service, or 
alternatively is such service-related 
causation or etiology is unlikely (i.e., 
less than a 50-50 probability)?

(c) Is it at least as likely as not (i.e., 
to at least a 50-50 degree of probability) 
that the disorder was caused or aggravated 
(permanently increased in severity)  by 
his service-connected PTSD?

(d) If the examiner finds it at least as 
likely as not that the acid reflux 
disorder was aggravated (but not caused) 
by the Veteran's service-connected PTSD, 
then the examiner must also identify the 
increase in disability represented by that 
aggravation (by nature, frequency, or 
severity of symptoms or associated 
impairment that is due to the 
aggravation).  

(e) For these opinions, the examiner must 
consider all evidence of record, including 
past examination and treatment records, 
and current and past lay statements, and 
current examination findings.  In so 
doing, the examiner should consider the 
credibility or lack of credibility of lay 
statements, based on such factors, medical 
or otherwise, by which those lay 
statements may be judged.  The examiner 
should provide explanations for his/her 
assessments of the evidence and for 
his/her conclusions.  

(f)  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

(g)  Any opinion provided should include 
discussion of specific evidence of record.  
The examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed.  The conclusions of 
the examiner should reflect review of the 
claims folder, and the discussion of 
pertinent evidence.  If some questions 
cannot be answered without resorting to 
pure speculation, the examiner must 
provide a complete explanation as to why 
that is so.

3.  Also after completion of remand 
instruction 1, the RO/AMC should arrange for 
a spine examination of the Veteran to 
determine the likely etiology for current low 
back disability.  The examiner should review 
the Veteran's claims file in conjunction with 
the examination and, based on such review and 
examination of the Veteran, provide opinions 
responding to the following:

(a) Identify all current low back 
disabilities, including addressing whether 
the Veteran has musculoskeletal  
disability distinct from the previously 
identified broad-based disk bulges at L4-
L5 and L5-S1, and whether other disability 
is present represented by the possible 
annular tears identified upon MRI of the 
spine in December 2007.  

(b) For each current low back disability 
identified, is it at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that the disorder developed 
in service or is otherwise causally 
related to service, or alternatively is 
such service-related causation or etiology 
is unlikely (i.e., less than a 50-50 
probability)?  Regarding possible annular 
tears as noted upon MRI in December 2007, 
the examiner must attempt to confirm 
whether these are present, and if so 
whether they represent a low back 
disability, and if so whether it is at-
least-as-likely-as-not that they originate 
from the fall down stairs in service or 
were present from service or were 
otherwise causally related to service.  

In answering these questions, the examiner 
should address the likelihood of 
disability persistent from the Veteran's 
fall down stairs in service with treatment 
in June 2005, and should also address the 
Veteran's previous and current self-
reports of persistence of symptoms of back 
disability from service to the present.  
The examiner must consider all evidence of 
record, including past examination and 
treatment records, and current and past 
lay statements, and current examination 
findings.  In so doing, the examiner 
should consider the credibility or lack of 
credibility of lay statements, based on 
such factors, medical or otherwise, by 
which those lay statements may be judged.  
The examiner should provide explanations 
for his/her assessments of the evidence 
and for his/her conclusions.  

(c)  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

(d)  Any opinion provided should include 
discussion of specific evidence of record.  
The examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed.  The conclusions of 
the examiner should reflect review of the 
claims folder, and the discussion of 
pertinent evidence.  If some questions 
cannot be answered without resorting to 
pure speculation, the examiner must 
provide a complete explanation as to why 
that is so.

4.  The RO/AMC should then re-adjudicate the 
remanded claims de novo.  If any benefit of 
the remanded claims is not granted to the 
Veteran's satisfaction, provide him and his 
representative with a Supplemental Statement 
of the Case and an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


______________________________________________
DAN SCHECHTER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


